Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 17, 2021

The Court of Appeals hereby passes the following order:

A22I0075. IN THE INTEREST OF C. C. et al., CHILDREN.

      John and Brittani Chandler’s children were adjudicated dependent and placed
in the custody of the Division of Family and Child Services (“DFCS”). After DFCS
sought to vaccinate the children, the juvenile court overruled the Chandlers’ religious
objection to vaccinations. The Chandlers sought reconsideration, and upon
reconsideration, the juvenile court held that OCGA § 15-11-30, which permits legal
custodians to determine a child’s medical care, is constitutional, and the Chandlers,
having lost custody of the children, have no right to object to vaccinations. The
Chandlers obtained a certificate of immediate review and filed this interlocutory
application,1 challenging the juvenile court’s ruling.
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (1)). Because the juvenile court rejected the Chandlers’
challenge to the constitutionality of OCGA § 15-11-30, it appears that jurisdiction
over this application may lie the Supreme Court. As the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction, see Saxton v. Coastal


      1
        “[T]he denial of a motion for reconsideration of an interlocutory order may
serve as the basis for an application for interlocutory review.” Ferguson v. Freeman,
282 Ga. 180, 181 (1) (646 SE2d 65) (2007).
Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is
hereby TRANSFERRED to the Supreme Court for disposition. See In the Interest of
T. B., Case No. S21A1120 (Nov. 1, 2021) (noting that the Court of Appeals lacked
jurisdiction to decide application because the Supreme Court has exclusive appellate
jurisdiction over constitutional questions).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/17/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.